Citation Nr: 0905436	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  94-39 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.

2.  Entitlement to service connection for a chronic 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1973 to July 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the Veteran's 
claims of entitlement to service connection for a chronic 
back disability and a chronic psychiatric disability, to 
include PTSD.  

During the course of this appeal, the Board remanded the case 
to the RO for additional evidentiary and procedural 
development in May 1997, October 2003, and February 2006.  
Thereafter, the denials of service connection were confirmed 
in an October 2007 Board rating decision.  The veteran 
appealed the October 2007 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an 
October 2008 Order, the Court granted a Joint Motion for 
Remand filed by the parties and vacated the October 2007 
Board decision.  The case was thereafter returned to the 
Board.

The instant appeal has been advanced on the Board's docket 
for good cause shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002); 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  A chronic back disability did not have its onset during 
active duty.

2.  A chronic psychiatric disability did not have its onset 
during active duty.

3.  The veteran does not have a current diagnosis of PTSD.




CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred, nor is it 
presumed to have been incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

2.  A chronic psychiatric disability was not incurred, nor is 
it presumed to have been incurred in active military service, 
and the criteria for PTSD have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.307, 3.309, 4.125 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  Such 
notice was provided in December 2002.  After the notice was 
provided, full evidentiary development was undertaken in 
Board remands dated in October 2003 and February 2006.  
Thereafter, the claims at issue were readjudicated in a July 
2007 rating decision and additional supplemental statements 
of the case were provided to the Veteran.

The Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, and the actions taken by VA have 
essentially cured the error in the timing of notice.  
Therefore, the Board's adjudication of this appeal would not 
result in prejudice to the Veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims in the course of the three remands 
for development that occurred during this appeal.  His 
service medical records, service personnel records, and all 
relevant private and VA treatment records showing his current 
orthopedic diagnoses and psychiatric state have been obtained 
and associated with the evidence.  Attempts by VA to schedule 
the Veteran for medical nexus opinions addressing the issues 
on appeal were undertaken in 1998, but he failed to report 
for the scheduled VA examinations.  Pursuant to the 
instructions of the Court in a September 2005 joint motion 
remand, the Veteran's service personnel records were obtained 
from the National Personnel Records Center (NPRC), and the 
NPRC affirmed that no other personnel or medical records 
pertaining to the Veteran were in its possession.  In 
compliance with the Court's joint motion remand, the Veteran 
was also asked to provide further details regarding his 
alleged psychiatric and orthopedic treatment for mental 
problems and low back pain during service and in the years 
immediately following service.  In a reply dated in April 
2006, he reported receiving such treatment in service "in 
South Korea" but did not provide any further details 
regarding the name of the facilities at which he received 
treatment.  He also reported that he received treatment for 
his psychiatric disorder and back complaints at "Harbor 
General Medical Center in Carson City, California," but 
further stated that he was unsuccessful in his attempts to 
obtain records of his treatment because this facility did not 
maintain records as far back as 1976.  In this regard, the 
Board notes that attempts by the RO to obtain additional 
private treatment records dating back to 1976 were also 
unsuccessful.

Otherwise, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which discussed the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) with respect to claims for earlier 
effective dates and increased ratings.  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.   Therefore, 
as there has been substantial compliance with all pertinent 
VA law and regulations, to move forward with adjudication of 
this appeal would not cause any prejudice to the Veteran.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a Veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis and psychoses, become manifest 
to a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. §  4.125(a) (2008); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  

If the Veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).



Chronic Back Disability

According to the service treatment records, a September 1975 
medical report shows a single incident of treatment for 
complaints of back pain of several days' duration that was 
reportedly aggravated by movement and was especially acute in 
the morning.  The Veteran was diagnosed with muscle spasm.  
The report noted that the Veteran worked in a warehouse, but 
there was no indication of a specific precipitating injury or 
trauma to his back.  He was told to rest and take aspirin.  
No other physical restrictions were ordered.  A June 1976 
medical report shows that the Veteran was treated for back 
pain after falling.  The clinical impression was low back 
pain.  He was told to take aspirin and use a heating pad.  No 
other physical restrictions were ordered.  However, on 
separation examination in June 1976, the Veteran denied 
having any clinical history of recurrent back pain, 
depression, or nervous trouble of any sort.  Medical 
examination shows normal spine and musculoskeletal system and 
normal psychiatric findings at the time of his separation 
from service.  His physical category at the time of 
separation was "A", indicating no assignment limitation.

Post-service medical records include a VA examination dated 
in April 1993 that shows that the Veteran related a history 
of back injury in service when crates fell on him while he 
was working in a warehouse.  He stated that he was "off 
duty" for a couple of weeks, and on limited duty until his 
separation.  Examination of his back revealed no postural 
abnormalities or fixed deformity.  There was no objective 
evidence of pain on motion and no evidence of neurological 
involvement.  X-rays of the lumbar spine were normal. The 
diagnosis was chronic low back strain.  

During hearings before RO hearing officers and the Board that 
were conducted in April 1993, April 1994, June 1996, and May 
2004, the Veteran presented testimony about the onset and 
severity of his back disability.  He testified that he has 
had back pain ever since an injury during service.  He said 
he had received treatment for his back in 1976 immediately 
following service.

Private and VA treatment records from 1990 to 2002 include a 
July 1990 X-ray report of the lumbar spine, which showed no 
signs of fracture or bone destruction and well maintained 
disc spaces.  The remaining records show continued complaints 
of chronic back pain associated with lumbar radiculopathy, 
low back strain, and lumbar disc displacement.

In the present case, the Board finds that the objective 
medical evidence does not support the Veteran's claims for VA 
compensation for a chronic back disorder.  The Veteran's 
service medical records show treatment on two occasions for 
complaints of back pain.  However, by the time of his 
separation examination in 1976, no abnormalities of his spine 
or musculoskeletal system were noted, and the Veteran himself 
denied having any history of recurrent back pain.  His 
physical category of "A" indicated that there were no 
physical limitations on his assignments.  The clinical 
evidence thus indicates that the treatments for two episodes 
of back complaints in service were for an acute and 
transitory condition, which resolved without any chronic 
residual pathology.  While the Veteran alleges that he was 
"off duty" for weeks and placed on limited profile until 
his separation, the evidence of record does not support his 
claim, as the service treatment records are negative for any 
extended period of off-duty status.

Furthermore, subsequent post-service medical records show 
ongoing treatment for a chronic low back disability from 
1990, but do not otherwise objectively demonstrate that the 
low back diagnoses presented in the reports were related to 
the veteran's service, or that a chronic arthritic disability 
affecting his lower back was manifest to a compensably 
disabling degree within the one-year period immediately 
following his discharge from service in July 1976, such that 
service connection on a presumptive basis may be awarded on 
the basis of 38 C.F.R. §§ 3.307, 3.309.  In any case, to the 
extent that the treatment reports note his alleged history of 
onset of chronic low back symptoms in service, as the facts 
show that the Veteran received treatment for his low back 
complaints many years after service, the conclusions reached 
by the physician would clearly be based solely on the history 
provided by the Veteran, or the hearsay recitation of a 
diagnoses or other medical history; the Board is therefore 
not bound to accept the medical conclusions or opinions of 
these physicians.  See Swann v. Brown, 5 Vet. App. 177, 180 
(1993).  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the fact that the 
veteran's history is recorded in medical records does not 
transform it into a competent medical opinion); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion on when it is based exclusively on the recitations of 
a claimant that have been previously rejected.).  As noted 
previously, the Veteran's contentions that he was off-duty 
for a period of weeks due to a back injury while on active 
duty are not supported by the service treatment records.  
Thus, the Board is not bound to accept medical opinions that 
are based on the veteran's unsubstantiated account.

The Board has carefully considered the Veteran's testimony 
concerning the continuity of his low back symptoms since his 
active service.  The Veteran, as a layperson, is competent to 
testify in regard to the onset and continuity of his 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, to the extent that the Veteran asserts that there 
exists a nexus between his low back disability and his period 
of military service based on his knowledge of medicine and 
his own personal medical history, because there are no 
indications in the record that he has received formal medical 
training, he thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
His statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In view of the foregoing discussion, the Board finds that the 
weight of the evidence is against the Veteran's claim for 
service connection for a chronic back disability.  Because 
the evidence in this case is not approximately balanced with 
regard to the merits of these claims, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Chronic Psychiatric Disability, to Include PTSD

The Veteran's service medical records show no treatment for 
any psychiatric complaints, nor do they show onset of any 
psychiatric symptoms or diagnosis of a chronic psychiatric 
disorder during his period of active duty.

The Veteran's service personnel records show that he was 
disciplined in May 1976 for failure to go at the time 
prescribed to his appointed place of duty.  Although the 
records reflect that the Veteran was not an exemplary soldier 
and was recommended for early discharge on the basis of 
"lack of motivation and a poor attitude," the documents do 
not show the presence of a psychiatric disability as a basis 
for is recommendation for an early discharge.  He was 
separated from active duty in July 1976 with service that was 
characterized as honorable.

During psychiatric evaluation in April 1993, the Veteran gave 
a history of Valium and cocaine use and heavy drinking, which 
began in 1973 or 1974.  He stated that during service, in 
which he served in support of an artillery unit, he also 
developed intolerance for noise, particularly machinery noise 
and the noisy conversations of groups of people.  Following 
service, he continued to experience nervousness.  He worked 
as a day laborer but avoided jobs that required a lot of 
bending or which were associated with noise.  At that time, 
he sought treatment on several occasions from private 
physicians for his psychiatric complaints.  He complained 
that he felt depressed and occasionally awoke crying, and 
that he also heard voices.  The diagnosis was depressive 
disorder, NOS, chronic, moderately severe.

During hearings before RO hearing officers and the Board that 
were conducted in April 1993, April 1994, June 1996, and May 
2004, the Veteran presented testimony about the onset and 
severity of his psychiatric disabilities.  He attributed his 
early discharge from active duty as being a direct result of 
his alleged psychiatric problems in service.  He first sought 
treatment for "nerves" in 1976.  He attributed his nervous 
condition to his exposure to loud noises while serving in 
support of an artillery unit in service.  He testified that 
many of his friends and also an uncle died in the Vietnam 
War.  He alluded to stressors of exposure to artillery fire 
while serving in support of an artillery unit, and of having 
received sporadic gunfire from North Korean troops while 
stationed near the demilitarized zone (DMZ) separating North 
and South Korea, but and admitted that he had not been 
diagnosed with PTSD.  (In this regard, in a July 1997 letter, 
the RO asked the Veteran to provide information regarding 
stressor events he experienced in service.  In response, he 
merely said, without elaboration, "PTSD happened while in 
service stationed in Korea.")

Private and VA treatment records from 1990 to 2002 include a 
chemical dependency progress note dated in February 1996.  At 
that time the Veteran reported a history of heroin and 
alcohol abuse, which he used to relieve the depression.  The 
diagnosis was alcohol and opioid dependence.  The remaining 
records show treatment for depression, anxiety, mixed 
substance abuse and dependence, manic depression, and 
schizophrenia.  A psychiatric evaluation in March 2002 notes 
a history of chronic schizophrenia and depression "since 
military discharge" based upon the Veteran's account of his 
clinical history.

With regard to the Veteran's claim for VA compensation for a 
chronic psychiatric disorder (to include PTSD), the Board 
finds that there is no objective evidence demonstrating onset 
of a chronic psychiatric disorder during active duty that 
would allow his claim for service connection on a direct 
basis, or that his schizophrenia was manifest to a 
compensably disabling degree within the one-year period 
immediately following his discharge from service in July 
1976, such that service connection on a presumptive basis may 
be awarded on the basis of 38 C.F.R. §§ 3.307, 3.309.  To the 
extent that he claims service connection for PTSD, he has 
failed to meet the primary criteria of a clear-cut clinical 
diagnosis of PTSD prescribed by 38 C.F.R. §§ 3.304(f), 4.125, 
and therefore this claim cannot be allowed.  Notwithstanding 
the Veteran's contention that his early discharge from 
service was predicated on psychiatric problems, his personnel 
records do not corroborate his account, nor otherwise 
indicate that this was the basis for his discharge.  To the 
extent that the treatment reports note his alleged history of 
chronic psychiatric problems since leaving military service, 
as these reports are dated many years after his separation 
from service, any conclusions presented that associate his 
current Axis I diagnoses to service are clearly based solely 
on the unsubstantiated history provided by the Veteran, or 
the hearsay recitation of a diagnoses or other medical 
history.  Therefore, the Board is not bound to accept the 
medical conclusions or opinions of the physician.  Swann, 
supra.  

The Board has carefully considered the Veteran's testimony 
concerning the continuity of his psychiatric symptoms since 
his active service.  The Veteran, as a layperson, is 
competent to testify in regard to the onset and continuity of 
his symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, to 
the extent that the Veteran asserts that there exists a nexus 
between his psychiatric disorders and his period of military 
service based on his knowledge of medicine and his own 
personal medical history, because there are no indications in 
the record that he has received formal medical training, he 
thus lacks the requisite professional qualifications to make 
diagnoses or present commentary and opinion on matters 
regarding their etiology and causation.  His statements in 
this regard are therefore not entitled to be accorded any 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In view of the foregoing discussion, the Board finds that the 
weight of the evidence is against the Veteran's claim for 
service connection for a psychiatric disability, to include 
PTSD.  Because the evidence in this case is not approximately 
balanced with regard to the merits of these claims, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a chronic back 
disability is denied.

Entitlement to service connection for a chronic psychiatric 
disability, to include PTSD, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


